Title: To George Washington from Charles Cotesworth Pinckney, 16 September 1795
From: Pinckney, Charles Cotesworth
To: Washington, George


          
            Dear Sr
            Charleston [S.C.] Sepr 16th 1795
          
          Every fresh proof of Esteem from those we love & admire, cannot but be particularly acceptable to a susceptible mind; and it was with sensations of the sincerest gratitude that I perused your favour of the 24th ultimo, which I yesterday received. To have served in your Administration would have been exceedingly flattering to me, but the circumstances I detailed to you in my Letter of the 24th of February 1794 still require (tho not in so great a degree as they then did), yet so much personal attention, that the greater part of what I have done would be rendered abortive was I to relax in my assiduity. The term which I had hoped would have been adequate to their final arrangement is not so near as I was fondly led to suppose, and I must appropriate a much longer time to their completion and the pursuits of my profession than I had then too sanguinely calculated would be necessary. Under these circumstances it is not in my power to accept the elevated station in which you have so obligingly offered to place me; and while I decline this reiterated instance of your friendship & partiality, I confess I do it with regrett; for stormy Clouds o’er hanging the political Horizon, so far from preventing me from coming forward in public office, would rather induce me to accept one, did not the reasons mentioned in the letter I have above referred to, still operate. I lament they do so: but thus circumstanced, I can only repeat my thanks for your many favours,

and offer my best wishes for the prosperity of our happy constitution, and for him, who I doubt not, will with his usual ability pilot safely the Vessel in which we are all embarked between the Rocks of Scylla and Charibdis. Be assured my dear Sr I ever am Your sincere & affectionate
          
            Charles Cotesworth Pinckney
          
        